[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit



No. 00-9007


                   IN RE: JAMES LONG, JR.,

                           Debtor,



                       JAMES LONG, JR.,

                      Debtor, Appellant,

                              v.

        MATRIX CAPITAL BANK, AS SUBSTITUTED PARTY FOR
            FEDERAL NATIONAL MORTGAGE ASSOCIATION;
           NEW AMERICA FINANCIAL; HARBOR FINANCIAL,

                    Creditors, Appellees,



                     JOHN P. FITZGERALD,

                           Trustee.



          APPEAL FROM THE BANKRUPTCY APPELLATE PANEL

                     OF THE FIRST CIRCUIT

        [Hon. James A. Goodman, U.S. Bankruptcy Judge]
      [Hon. James B. Haines, Jr., U.S. Bankruptcy Judge]
    [Hon. Gerardo A. Carlo-Altieri, U.S. Bankruptcy Judge]
                            Before

                      Boudin, Chief Judge,
               Selya and Lynch, Circuit Judges.




     James Long, Jr. on brief pro se.
     Jonathan D. White and White and White on brief for appellee
Matrix Capital Bank.




                        August 20, 2001
             Per Curiam.    After a thorough review of the record

and of the parties’ submissions, we affirm, essentially for

the reasons set out in the Bankruptcy Appellate Panel’s

decision dated March 31, 2000.        We add only that with regard

to the property tax portion of the claim, the mortgage

clearly allows the mortgagee to pay taxes “[i]f . . . there

is a legal proceeding that may significantly affect Lender’s

rights in the Property.”       Bankruptcy Appellate Panel Record

Appendix, p. 154.     This provision is in accord with that set

out in the Restatement (Third) of Property § 2.2 (1997)

(“[A] mortgagee may expend funds reasonably necessary for

the protection of the security, and may add the sums so

expended to the principal amount secured by the mortgage.

Such expenditures may be made . . . (2) to protect against

the assertion of liens having priority over the mortgage.”).



             So far as we can determine from the record, at the

time   the   mortgagee     began   paying   property   taxes   on   the

mortgagor’s behalf, the Town of Lexington had notified the

mortgagee that taxes were overdue and that a tax sale of the

property was scheduled.       The contract allowed the mortgagee

to pay all taxes due and to add that amount to the loan

balance where “a legal proceeding that may significantly
affect Lender’s rights in the Property” is instigated.   The

Town may have been wrong, or the information may have been

out-of-date at the time the mortgagee received it, but

clearly the mortgagee was entitled under the contract to pay

the disputed taxes.    Long makes no claim that the Town’s

actions did not constitute a “legal proceeding.”

         Affirmed.    1st Cir. Loc. R. 27(c).




                             -4-